DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because it depends on canceled claim 9.  Appropriate correction is required (claim 11 could depend on either claim 1 or claim 10, however, claim 1 has been amended to include gradient boosting).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 11 and 16 (assuming claim 11 depends off of claim 1 and is amended to remove the gradient boosting limitation similar to claim 16), the specification does not enable on of ordinary skill in the art to apply both gradient processing and random forest machine learning techniques to the data without undue experimentation.
Per. MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement.  The examiner argues that the relevant factors are:
The nature of the invention: a fault analysis system for oil-filled transformers, where wherein the machine learning classification technique of the fault region comprises a gradient boosting machine technique and/or a random forest technique. (the and/or is significant, since the examiner will show that, in the art, these two techniques are fundamentally different, and the specification does not provide instruction on how they could be used together)
The state of the prior art is that gradient processing and random forest machine learning techniques are separate and fundamentally different machine learning techniques (for example, see the cited art: “Gradient Boosting vs Random Forest” and “Decision Tree vs Random Forest vs Gradient Boosting Machines: Explained Simply”).  These references show that the two techniques A) build their decision trees differently – “random forests builds each tree independently while gradient boosting builds one tree at a time” and B) arrive at results differently – “random forests combine results at the end of the process (by averaging or “majority rules”) while gradient boosting combines results along the way.”  Furthermore, there is no recognition of how these two techniques could be used together due to the way they operate.
The amount of direction provided by the inventor is none.  There is merely a statement in the Spec that the machine learning classification technique includes a random forest technique and/or a gradient boosting machine technique (i.e. that one could use one or the other or both), however, there is no discussion of how to use both techniques together.
Furthermore, there are no working examples of how both gradient boosting and random forest techniques would be used together to classify the fault.
Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high, leading to the conclusion that the specification does not enable on of ordinary skill in the art to apply both gradient processing and random forest machine learning techniques to the data without undue experimentation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 11 and 16 (assuming claim 11 depends off of claim 1 and is amended to remove the gradient boosting limitation similar to claim 16), it is unclear if the claims are read as presenting a further limitation (i.e. that the machine learning can comprise both gradient processing and random forest) or as an alternative limitation (i.e. that the machine learning can comprise both gradient processing or random forest).  If the limitations are meant as a further limitation, the 112 enablement rejection arises (see above); and if the limitations are meant as alternatives, the dependent claims would then not present a further limitation on claims 1 and 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis"), and further in view of Friedman (“Stochastic Gradient Boosting,” 1999).

Regarding claim 1, Duval discloses a method of analyzing dissolved gas in an oil-filled transformer (see Introduction section, p. 9 and Calculation of the Centroid Coordinates section, p. 10), comprising:
obtaining measurements of dissolved gas levels of a first number of gases in the oil-filled transformer (see Introduction and The Duval Pentagon sections, p. 9);
determining relative levels of the first number of gases (see Introduction and The Duval Pentagon sections, p. 9);
plotting a first number of points representing each of the relative levels of the first number of gases on a respective one of a first number of radial axes (as shown in Figs. 1 and 2), each of the first number of radial axes being equally angularly spaced around an origin in a two dimensional coordinate system (as shown in Fig. 1 and 2), each of the first number of radial axes representing a relative level of one of the first number of gases (as shown in Fig. 1 and 2), the first number of points forming a polygon within the two dimensional coordinate system (as shown in Fig. 1 and 2);
determining a centroid of the polygon (see Calculation of the Centroid Coordinates section, p. 10);
determining a fault region in which the centroid of the polygon is located (see Fault Zones in the Duval Pentagon section, p. 10), out of a plurality of fault regions defined in the two dimensional coordinate system (as shown in Figs. 2-3), wherein the plurality of fault regions are defined in a composite fault region map that is a composite of a first fault region map that defines regions that classify basic electrical faults within the oil-filled transformer (see Fault Zones in the Duval Pentagon section, p. 10; Fig. 3), wherein the definition of regions in the first fault region map is not based on carbonization of cellulose within the oil-filled transformer (i.e. on electrical faults: see Fault Zones in the Duval Pentagon section, p. 10; Fig. 3), and a second fault region map that defines regions that classify faults at least partially based on carbonization of cellulose within the oil-filled transformer (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3); and
classifying a fault experienced by the oil-filled transformer based on the determined fault region within the composite fault region map (i.e. identifying the types of faults: see Fault Zones in the Duval Pentagon section, and Using the Pentagons section, pp. 10-11; Figs. 2 and 3).
Duval does not disclose determining the fault region in which the centroid of the polygon is located comprises inputting the centroid of the polygon into a machine learning classification technique that generates, as an output, a classification of the fault region associated with the centroid.
Benmahamed discloses determining the fault region in which the centroid of the polygon is located comprises inputting the centroid of the polygon into a machine learning classification technique (see section 1, p. 3443; and section 3: training: p. 3447) that generates, as an output, a classification of the fault region associated with the centroid (see section 5, pp. 3449).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include determining the fault region in which the centroid of the polygon is located comprises inputting the centroid of the polygon into a machine learning classification technique that generates, as an output, a classification of the fault region associated with the centroid, as taught by Benmahamed.
Such a modification would more efficiently monitor faults in transformers (Benmahamed: section 1, Introduction).
Duval also does not disclose the machine learning classification technique comprises a gradient boosting machine technique.
Friedman discloses the machine learning classification technique comprises a gradient boosting machine technique (see Abstract, and Section 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Duval’s method so that the machine learning classification technique comprises a gradient boosting machine technique, as taught by Friedman.
Such a modification would improve the accuracy of the machine learning results (see Friedman, Section 4: Discussion).

Regarding claim 2, Duval discloses the first number is five (five gases: see Calculation of the Centroid Coordinates section, p. 11), the polygon comprises a pentagonal shape (as shown in Fig. 3), the first fault region map comprises a first Duval pentagon (as shown in Fig. 3), and the second fault region map comprises a second Duval pentagon (which is the same as the first pentagon: see Fig. 3) – the examiner notes that the claim does not require that the first and second pentagons are different/distinct from each other.

Regarding claim 3, Duval discloses the composite fault region map comprises regions that classify thermal faults (see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3) based on both thermal properties and carbonization of cellulose within the oil- filled transformer (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3).

Regarding claim 4, Duval discloses the first Duval pentagon defines fault regions based on temperature (T1-T3: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3), the second Duval pentagon defines fault regions at least in part based on carbonization (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3), and the composite fault region map defines fault regions based on a combination of temperature and carbonization (as shown in Fig. 3).

Regarding claim 5, Duval discloses the first Duval pentagon defines fault regions of T1, T2, and T3 (i.e. see at least T1-H, T2-H, T3-H in Fig. 3), the second Duval pentagon defines fault regions of O, C, and T3-H (as shown in Fig. 3), and the composite fault region map defines fault regions that are coterminous within the fault regions of T1, T2 and T3 in the first Duval pentagon and the fault regions of O, C, and T3-H in the second Duval pentagon (as shown in Fig. 3).

Regarding claim 6, Duval discloses the fault regions within the composite fault region map comprise T1-0, T2-0, T1-C, T2-C , T3-C and T3-H (as shown in Fig. 3).

Regarding claim 7, Duval discloses the first number of gases comprise:
C2H2 plotted on a first axis that extends at an angle of 18 degrees relative to an x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3)
H2 plotted on a second axis that extends at an angle of 90 degrees relative to the x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3)
C2H plotted on a third axis that extends at an angle of 162 degrees relative to the x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3)
CH4 plotted on a fourth axis that extends at an angle of 234 degrees relative to the x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3) and 
C2H4 plotted on a fifth axis that extends at an angle of 306 degrees relative to the x-axis of the two dimensional coordinate system (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3).

Regarding claim 8, Duval discloses the fault regions within the composite fault region map have the following coordinates in the two-dimensional coordinate system when the relative levels of the first number of gases are plotted as relative percentages of the first number of gases:
T1-C: [(-35, 3.1), (0, 1.5), (0, -3), (-3.5, -3.5), (-6, -4), (-11, -8), (-18.8, -26), (-22.5, -32.4), (-23.5, - 32.4)] T2-0: [(-21.5, -32.4), (-18.8, -26), (-22.5, -32.4)] T1-C: [(-6, -4), (-11, -8), (-18.8, -26)] T2-C: [(-6, -4), (-18.8, -26), (-21.5, -32.4), (1, -32.4)] T3-C: [(-3.5, -3.5), (-6, -4), (1, -32.4), (2.5, -32.4)] T3-H: [(-3.5, -3.5), (2.5, -32.4), (23.5, -32.4), (24.3, -30), (0, -3)].
(see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3)

Regarding claim 10, Duval’s method is applied as above (see rejection of claim 1), but does not disclose the machine learning classification technique was trained via supervised learning using an input data set comprising a plurality of artificially generated centroids and associated fault regions.
Benmahamed discloses the machine learning classification technique was trained via supervised learning using an input data set comprising a plurality of artificially generated centroids and associated fault regions (see section 1, p. 3443; and section 3: training: p. 3447).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method so that the machine learning classification technique was trained via supervised learning using an input data set comprising a plurality of artificially generated centroids and associated fault regions, as taught by Benmahamed.
Such a modification would more efficiently monitor faults in transformers (Benmahamed: section 1, Introduction).

Regarding claims 14 and 20, Duval’s method is applied as above (see rejection of claim 1), but does not disclose a method of training a machine classification learning technique, comprising: generating a plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases; and training a machine learning classification technique using the plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases and associated faults as labeled training data; and a device for performing dissolved gas analysis, comprising: a processing circuit; and a memory coupled to the processing circuit, wherein the memory comprises computer readable program instructions that, when executed by the processing circuit, cause the device to perform operations comprising… (the method/process as in claim 1).	Benmahamed discloses a method of training a machine classification learning technique (see section 1, p. 3443; and section 3: training: p. 3447), comprising: generating a plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases (see section 1, p. 3443; and section 3: training: p. 3447); and training a machine learning classification technique using the plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases and associated faults as labeled training data (see section 1, p. 3443; and section 3: training: p. 3447); and a device (implicit: the device running Matlab code: see section 2, p. 3444) for performing dissolved gas analysis, comprising: a processing circuit (implicit, the computer running Matlab code: see section 2, p. 3444); and a memory coupled to the processing circuit (implicit, the computer running Matlab code: see section 2, p. 3444), wherein the memory comprises computer readable program instructions that, when executed by the processing circuit (implicit, the computer running Matlab code: see section 2, p. 3444), cause the device to perform operations comprising… (the method/process as in claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include a method of training a machine classification learning technique, comprising: generating a plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases; and training a machine learning classification technique using the plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases and associated faults as labeled training data; and a device for performing dissolved gas analysis, comprising: a processing circuit; and a memory coupled to the processing circuit, wherein the memory comprises computer readable program instructions that, when executed by the processing circuit, cause the device to perform operations comprising… (the method/process as in claim 1), as taught by Benmahamed.
Such a modification would more efficiently monitor faults in transformers (Benmahamed: section 1, Introduction).
Regarding claim 15, Duval discloses the plurality of fault regions are defined in a composite fault region map that is a composite of a first fault region map that defines regions that classify basic electrical faults within the oil-filled transformer (see Fault Zones in the Duval Pentagon section, p. 10; Fig. 2), wherein the definition of regions in the first fault region map is not based on carbonization of cellulose within the oil-filled transformer (i.e. on electrical faults: see Fault Zones in the Duval Pentagon section, p. 10), and a second fault region map that defines regions that classify faults at least partially based on carbonization of cellulose within the oil-filled transformer (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3)

Regarding claim 17, Duval discloses obtaining measurements of dissolved gas levels of the diagnostic gases in the oil-filled transformer (see Introduction and The Duval Pentagon sections, p. 9); and classifying a fault of the oil-filled transformer using the machine learning classification technique (per the combination with Benmahamed, see above).

Claims 12-13, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis"), further in view of Friedman (“Stochastic Gradient Boosting,” 1999), and further in view of Georges et al. (U.S. Pub. 2002/0161558).

Regarding claims 12 and 18, Duval/Duval’s modified method is applied as above, but does not disclose activating an alarm in response to classifying the fault and/or deactivating the oil-filled transformer in response to classifying the fault.
Georges discloses activating an alarm (see pars. [0007] and [0033]) in response to classifying the fault (i.e. the quantity goes over a threshold: see par. [0007]) and/or deactivating the oil-filled transformer (i.e. trip command = OFF, see pars. [0096]/[0171]) in response to classifying the fault (as High High: see pars. [0096]/[0171]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include activating an alarm in response to classifying the fault and/or deactivating the oil-filled transformer in response to classifying the fault, as taught by Georges.
Such a modification would reduce maintenance costs and avoid the risk of transformer outage (Georges: [0006]).

Regarding claims 13, 19, and 22, Duval/Duval’s modified method/device is applied as above, but does not disclose obtaining measurements of dissolved gas levels of the first number of gases in the oil-filled transformer comprises receiving sensor measurements from a sensor in the oil-filled transformer.
Georges discloses obtaining measurements of dissolved gas levels of the first number of gases in the oil-filled transformer comprises receiving sensor measurements (temperature, humidity, gasses in oil, etc.: [0021]) from a sensor in the oil-filled transformer (the sensors may be inside the transformer: [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include obtaining measurements of dissolved gas levels of the first number of gases in the oil-filled transformer comprises receiving sensor measurements from a sensor in the oil-filled transformer, as taught by Georges.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis"), further in view of Friedman (“Stochastic Gradient Boosting,” 1999), and further in view of Brancaccio et al. (U.S. Pub. 2009/0187344).

Regarding claim 21, Duval’s modified device is applied as above, but does not disclose the device is provided in a cloud-based service infrastructure, a standalone server or a server cluster.
Brancaccio discloses the device is provided in a cloud-based service infrastructure, a standalone server or a server cluster (i.e. server/servers: [0031]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s device so that the device is provided in a cloud-based service infrastructure, a standalone server or a server cluster, as taught by Brancaccio.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 20 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments filed 08-23-2022, with respect to claims 12-13, 18-99, and 22, have been fully considered but they are not persuasive.
Applicant argues that Georges does not disclose that the sensors are located inside the transformer.  However, Georges actually does disclose that the sensors may be inside the transformer (see par. [0018]); see above rejection of claims 13, 19, and 22).
Applicant also argues that Georges does not disclose that the transformer is deactivated when a fault is classified or assigned.  However, Georges actually does disclose deactivating the oil-filled transformer (i.e. trip command = OFF, see pars. [0096]/[0171]) in response to classifying the fault (as High High: see pars. [0096]/[0171]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Gradient Boosting vs Random Forest” - Abolfazl Ravanshad, 2018.  URL: https://medium.com/@aravanshad/gradient-boosting-versus-random-forest-cfa3fa8f0d80
“Decision Tree vs Random Forest vs Gradient Boosting Machines: Explained Simply” – Stephanie Glen, 2019.  URL: https://medium.com/@aravanshad/gradient-boosting-versus-random-forest-cfa3fa8f0d80

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852